Name: Council Regulation (EC) No 49/98 of 19 December 1997 allocating, for 1998, certain catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: economic geography;  Europe;  fisheries
 Date Published: nan

 L 12/70 EN Official Journal of the European Communities 19. 1. 98 COUNCIL REGULATION (EC) No 49/98 of 19 December 1997 allocating, for 1998, certain catch quotas between Member States for vessels fishing in Faroese waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (2), the two Parties have held consultations on their mutual fishing rights for 1998; Whereas, as a result of these consultations, the two Parties have agreed on an arrangement for 1998 whereby certain catch quotas are allocated to Community vessels in the Faroese fishing zone; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3); Whereas additional conditions for the year-to-year management of TACs and quotas, in accordance with the provisions laid down in Article 2 of Regulation (EC) No 847/96 (4), were not agreed with the Faroe Islands; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1998, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1998 catches taken by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands, under the arrangement on reciprocal fishing rights for 1998 between the Community and the Faroe Islands, shall not exceed the quotas set out in the Annex hereto. Article 2 Fishing quotas referred to in the Annex shall not be subject to the conditions laid down in Articles 2, 3 and 5(2) of Regulation (EC) No 847/96. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1997. For the Council The President F. BODEN (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 226, 29. 8. 1980, p. 12. (3) OJ L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7. 11. 1997, p. 1). (4) OJ L 115, 9. 5. 1996, p. 3. L 12/71EN Official Journal of the European Communities19. 1. 98 ANNEX Allocation of Community catch quotas in Faroese waters for 1998, as referred to in Article 1 (in metric tonnes, fresh round weight) Species ICES Division Community catch quotas Quotas allocated to Member States Cod, haddock Vb 1 500 France 60 Germany 10 United Kingdom 430 Saithe Vb 2 500 Belgium 50 France 1 510 Germany 310 Netherlands 50 United Kingdom 580 Redfish Vb 7 000 Belgium 50 France 435 Germany 6 440 United Kingdom 75 Blue ling, ling Vb 3 600 (1) France 2 340 Germany 1 055 United Kingdom 205 Blue whiting Vb 25 000 Denmark 11 000 France 3 000Germany Netherlands United Kingdom 11 000 Flatfish Vb 1 000 (2) France 140 Germany 180 United Kingdom 680 Mackerel Vb 3 890 Denmark 3 890 Other species Vb 760 (3) France 275 Germany 305 United Kingdom 180 (1) By-catches of roundnose grenadier and black scabbard to be counted against this quota. (2) Including Greenland halibut. (3) Excluding fish species of no commercial value. Ã¯ £ ¼ Ã¯ £ ½ Ã¯ £ ¾